OFFER TO PURCHASE FOR CASH 151,880 EQUITY UNITS OF LIMITED PARTNERSHIP INTEREST (EACH CONSISTING OF ONE CLASS A INTEREST AND ONE CLASS B INTEREST) OF CONCORD MILESTONE PLUS, L.P. AT $8 PER UNIT by: MPF Badger Acquisition Co., LLC; SCM Special Fund, LLC; MPF DeWaay Fund 5, LLC; MPF Income Fund 24, LLC (collectively the “Purchasers”) THE OFFER, WITHDRAWAL RIGHTS, AND PRORATION PERIOD WILL EXPIRE AT 11:59 P.M., PACIFIC TIME, ON SEPTEMBER 10, 2008, UNLESS THE OFFER IS EXTENDED. The Purchasers hereby seek to acquire 151,880 Units of limited partnership interest, with each Equity Unit consisting of one Class A Interest and One Class B Interest (the Equity Units are hereinafter referred to as the “Units”) in CONCORD MILESTONE PLUS, L.P. (the “Partnership”).The Purchasers are not affiliated with the Partnership or its general partner.The general partner of the Partnership is CM Plus Corporation (the “General Partner”). The Purchasers hereby offer to purchase 151,880 Units at a purchase price equal to $8 per Unit, less the amount of any distributions declared or made with respect to the Units between July 28, 2008 and September 10, 2008, or such other date to which this offer may be extended (the “Expiration Date”), in cash, without interest, upon the terms and subject to the conditions set forth in this offer to purchase (the “Offer to Purchase”) and in the related Assignment Form, as each may be supplemented or amended from time to time (which together constitute the “Offer”).As noted above, the Offer price would be subject to reduction for distributions made or declared prior to the Expiration Date.Any distributions made or declared after the Expiration Date would, by the terms of the Offer and as set forth in the Assignment Form, be assigned by tendering Unit holders to the Purchasers. Tender of Units will include the tender of any and all securities into which the Units may be converted and any securities distributed with respect to the Units from and after the Offer Date.The Partnership had 647 holders of record owning an aggregate of 1,518,800 units as of December 31, 2007, according to its Annual Report on Form 10-K for the fiscal year ending December 31, 2007.The Purchasers and their affiliates currently beneficially own 287,154 Units, or 18.91% of the outstanding Units.The 151,880 Units subject to the Offer constitute 10% of the outstanding Units.Consummation of the Offer, if all Units sought are tendered, would require payment by the Purchasers of up to $1,215,040 in aggregate purchase price, which the Purchasers intend to fund out of their current working capital. Holders of Units (“Unit holders”) are urged to consider the following factors: · Our offer provides you with the opportunity to receive a guaranteed amount of money in a specified time period.The general partner has given no indication when the partnership will be liquidating.The Partnership has leases that extend through 2027! · The Partnership, in response to a letter by certain affiliates of the Purchasers and other limited partners suggesting that the Partnership should begin marketing the Partnership’s properties, stated that it does not believe it is appropriate to sell the Partnership’s properties at this time, so the Partnership may continue to operate for some time. · The tax year in which you sell your Units will be the final year for which you will be obligated to file a K-1 for the Partnership with your tax return.This may represent a reduction in costs associated with filing complicated tax returns.Your decision to sell may have other favorable or unfavorable tax consequences and potential sellers should consult their individual tax advisers. · Unit holders who tender their Units will give up the opportunity to participate in any future benefits from the ownership of Units, including potential future distributions by the Partnership from property operations or dispositions, and the purchase price per Unit payable to a tendering Unit holder by the Purchasers may be less than the total amount which might otherwise be received by the Unit holder with respect to the Unit over the remaining term of the Partnership. · The Purchasers are making the Offer for investment purposes and with the intention of making a profit from the ownership of the Units.In establishing the purchase price of $8 per Unit, the Purchasers are motivated to establish the lowest price which might be acceptable to Unit holders consistent with the Purchasers’ objectives.There is no public market for the Units, and neither the Unit holders nor the Purchasers have any accurate means for determining the actual present value of the Units.Although there can be no certainty as to the actual present value of the Units, the Purchasers have estimated, solely for the purposes of determining an acceptable Offer price, that the Partnership could have an estimated liquidation value of approximately $11.02 per Unit.It should be noted, however, that the Purchasers have not made an independent appraisal of the Units or the Partnership’s properties, and are not qualified to appraise real estate.Furthermore, there can be no assurance as to the timing or amount of any future Partnership distributions, and there cannot be any assurance that the Purchasers’ estimate accurately reflects an approximate value of the Units or that the actual amounts which may be realized by holders for the Units may not vary substantially from this estimate. · The Depositary, MacKenzie Patterson Fuller, LP, is an affiliate of certain of the Purchasers.No independent party will hold securities tendered until the offer closes and payment is made.Because there is no independent intermediary to hold the Purchasers’ funds and tendered securities, the Purchasers may have access to the securities before all conditions to the Offer have been satisfied and selling Unit holders have been paid; however, neither the Depositary nor the Purchasers has any rights with respect to the Units prior to the Expiration Date and acceptance by the Purchasers for payment.Further, by tendering your Units, you are agreeing to arbitrate any disputes that may arise between you and the Purchasers or the Depositary, to subject yourself to personal jurisdiction in California, and that the prevailing party in any such action will be entitled to recover attorney fees and costs. · The Offer allows Unitholders the option to sell 'All or None' of their Units, thereby allowing Unitholders the option to avoid proration if more than 151,880 Units are tendered. See Section 2—Acceptance for Payment and Payment for Units; Proration and Section 4—Withdrawal Rights; Automatic Withdrawal Option. The Purchasers may accept only a portion of the Units tendered by a Unitholder if a total of more than 151,880 Units are tendered and the Unitholder does not select the 'All or None' option. THE OFFER TO PURCHASE IS NOT CONDITIONED UPON ANY MINIMUM NUMBER OF UNITS BEING
